Title: To George Washington from Jonathan Trumbull, Jr., 10 August 1799
From: Trumbull, Jonathan Jr.
To: Washington, George



My Dear Sir!
Lebanon [Conn.] 10th Augst 1799

The Delay which my last Letter experienced in reaching you, may be partly accounted for, by sending my Brothers Letter (which accompanied mine) under cover to Mr Wolcott in Phila. for his & Colo. Pickerings observation—what further delay it may have met with, I cannot tell; I only know, that in too many instances, there is not that punctual attention to Duty in our Post Offices, which the Public have a right to expect.
Your reply to Colo. Trumbull, on the project suggested by him, is very similar to what I had written him on the same subject: & is such, as must be given by every well informed, prudent & reflecting Mind, under present circumstances of our political situation. I feel myself much obliged to you Sir! for this communication of your sentiments.

As to the particular subject of my former Letter, I beg leave to observe, that my sentiments on the present State, & probable conduct of the two parties in the U. States, on the coming Event alluded to, are very coincident with yours; and I expect that the two sides will be perfectly Pitted on the occasion. The Idea which I took the liberty to hint to you, was not grounded in an Opinion of detatching thereby any single Antifederal Vote from their Man, whoever, or whatever he may be; but in the necessity of securing every Federal one on the other part; which is all that may be expected, under present circumstances, for any Gentleman who may be proposed. My Fears, & those of other well-wishers to our Country are, that, neither the present Gentleman in Office, nor any other who can be named, will be likely to secure with certainty, that decided & necessary totality of Votes, which are to be wished; unless it be the Gentleman I hinted to you before: and his Name, we flatter ourselves, would succeed without a single failure. Of the present locum tenens, I need say nothing to you—Your critical discernment of Characters, & general knowledge of public & private opinions, are such, as enable you to fix your own estimate, & form your own Judgment of future contingencies as respecting him. As to any others which might be named, I will not trouble you at present—I only beg leave to express my confidence, that your disposition to effect all the public Good you can, still remains; & will continue to exist, so long as Health, vigor & activity, shall be among the Blessings, which Heaven is pleased to indulge you with; & which I hope & trust, will, in Mercy to our Dear Country, be elongated beyond the Term of Three score Years & Ten.
I am not, my Dear Sir! among the Class of intimate & confidential Friends of the President, who might be entituled to whisper in his Ear, the Hint you suggest. I have been casting about in my mind, & making enquiries, for some one among his Massachusetts Friends, who might do this kind Office for him; but, altho many are wishing it, yet I cannot learn that any thing of the kind has yet been done to any good effect—nor do I learn that it is likely to be done, with any hopes of success. His own self-sufficiency, I fancy, will determine his Conduct on this, as on other subjects. Pardon my Dear Sir, the trouble I give you—& believe me to be—with high regard, & unceasing respect & Friendship—sir Your Obedient and very hume Servt

Jona. Trumbull

